Citation Nr: 0426886	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from May 1971 to August 
1971, June 1973 to October 1973, and April 1974 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In June 2003, the Board remanded the 
veteran's case to the RO for additional development.  
However, at present, as the Board finds that further 
development is required prior to appellate adjudication, the 
case is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.  


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that VA's duty, as set 
forth in 38 U.S.C.A. 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § § 19.75, 19.96 (2003), has not been fulfilled.  
Specifically, although the veteran was scheduled to present 
testimony at a hearing on appeal at the Central Office in 
Washington, D.C., on September 14, 2004, such hearing was 
canceled because on September 10, 2004 the veteran expressed 
a desire to appear at a hearing via videoconference at the 
local RO before a Veterans Law Judge.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing via videoconference 
before a Veterans Law Judge.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




